Citation Nr: 1113850	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  04-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by right ankle pains.

2.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1994 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied the Veteran's October 2002 claims for entitlement to service connection for a disability manifested by right ankle pains, and entitlement to service connection for a bilateral hip disorder.

In October 2007, and again in July 2009, the Board, inter alia, remanded the issues of entitlement to service connection for a disability manifested by right ankle pains, and entitlement to service connection for a bilateral hip disorder.  The case has been returned to the Board for further appellate consideration.

Also in October 2007 and July 2009, the Board, inter alia, remanded the issue of entitlement to service connection for vision loss claimed as due to meningioma, glaucoma, diplopia, or refractive error.  The RO granted service connection for diplopia and ocular hypertension in its January 2011 rating decision, and assigned a noncompensable disability rating effective September 7, 2002.  Therefore, that issue is not before the Board.


FINDINGS OF FACT

1.  There is no competent evidence of a current diagnosis of a right ankle disorder.

2.  There is no competent evidence of a current diagnosis of a bilateral hip disorder.




CONCLUSIONS OF LAW

1.  A claimed right ankle disorder was not incurred or aggravated by active.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  A claimed bilateral hip disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated November 2002 and October 2007, provided to the Veteran before the July 2003 rating decision and the May 2009 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in October 2007.  In this regard, after initially providing VA notice, followed by subsequent Dingess notice in October 2007, the RO readjudicated the claim in a supplemental statement of the case in May 2009.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in October 2007, instructed the AOJ to schedule the Veteran for an orthopedic compensation and pension (C&P) examination to determine the nature and etiology of any hip and right ankle pains, and to determine, for each diagnosed disability, whether it was aggravated by the Veteran's service-connected pes planus.  In July 2009, the Board instructed the AOJ to obtain an addendum or new examination of the Veteran's orthopedic condition, to include an opinion as to whether the Veteran's right ankle and bilateral hips were truly normal, rather than disabled.

The Board finds that the AOJ has complied with those instructions.  It provided the Veteran with the required VA examination in April 2008, and obtained the necessary addendum in August 2009.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records and VA treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for any of his claimed disabilities.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Disability Manifested by Right Ankle Pains

The Veteran's service treatment records show that an in-service clinician found that he had painful ankles in August 2002.

VA provided the Veteran with a general medical examination in December 2002.  The examiner noted that the Veteran stated that he was a parachute jumper in service, and because of some hard landings on his legs, he has had some transient pain in his ankles and knees, with minimal problems now.  The examiner provided neither a diagnosis nor an etiological opinion.

VA provided the Veteran with a second examination in April 2008.  The examiner, a physician, reviewed the claims file.  The examiner found that the Veteran's dorsalis pedis pulse was 2+, fully sensate to light touch in all dermatomal distributions.  Ankle range of motion was found to 15 degrees of dorsiflexion, and to 4 degrees of plantar flexion.  There was mild pain throughout the full arc of motion.  X-rays of the right ankle showed no fracture, dislocation, or boney destructive lesion.  The examiner found that the Veteran's right ankle was normal.

VA obtained an addendum from the April 2008 VA examiner in August 2009.  The examiner noted that there was an error in transcription, and that the Veteran had 40 degrees of plantar flexion, not 4 degrees.  The examiner further clarified that the Veteran had essentially full range of motion of his right ankle on examination, and, therefore, his right ankle was normal on examination.

The Board finds that the Veteran's April 2008 VA examination, with the August 2009 addendum, are adequate.  The VA examiner considered the Veteran's claims file and medical history in his reports.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided a medical opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's reports.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the April 2008 and August 2009 VA examiner is so qualified, his medical opinion constitutes competent medical evidence.

The Board finds that the Veteran is competent to report that he experiences pain in his right ankle.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board finds that the Veteran's statement that he experiences pain in his right ankle to be credible.

However, although the Veteran is competent to report right ankle pain, he is not competent to render an opinion as to the medical etiology thereof, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no diagnosis of a right ankle disability at the time the claim was filed, and there remains no diagnosis of a right ankle disability, no valid claim for service connection for a right ankle disability exists.  Pain alone does not in and of itself constitute a disability for which service connection may be granted when there is no diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Additionally, the Veteran's own determination about the etiology of his claimed right ankle disorder is outweighed by the more probative findings of the April 2008 and August 2009 VA examiner, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Furthermore, a thorough search of the record reveals that no clinician has diagnosed the Veteran with a right ankle disorder during the pendency of the claim, or opined that any current right ankle disorder was caused or aggravated during or as a result of service.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran does not have a right ankle disability.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for a right ankle disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for a Bilateral Hip Disorder

The Veteran's service treatment records show that an in-service clinician found that his hips "feel loose," with no trauma noted.  The clinician assessed that the Veteran had mechanical hip pain.  During his August 2002 separation examination, the Veteran reported having "joint pain," and specifically cited his hips.  The examiner noted that chronic medical problems should be followed by VA.

VA provided the Veteran with a general medical examination in December 2002.  The examiner noted that the Veteran stated that he was a parachute jumper in service, and because of some hard landings on his legs, he has had some transient pain in his ankles and knees, with minimal problems now.  The examiner did not mention the Veteran's hips, and provided neither a diagnosis nor an etiological opinion thereon.

In July 2007, the Veteran's representative asserted that the Veteran's service-connected "flat feet has been an issue for years for the Veteran and has probably played a role in his...hip problems."  The Veteran's representative did not provide any evidence in support of his lay assertion.

VA provided the Veteran with a second examination in April 2008.  The examiner, a physician, reviewed the claims file.  The examiner noted that the Veteran's hips had no history of trauma.  The Veteran reported that his hips had been hurting for 10 years, and were worse at the end of the day and with walking.  The Veteran stated that he does not have any problems with activities of daily living.  Occupationally, the Veteran reported that he works as a business analyst and does not have any limitations therewith.  On examination, the Veteran's left hip had forward flexion from 0 to 100 degrees, internal rotation from 0 to 10 degrees, external rotation from 0 to 30 degrees, abduction from 0 to 30 degrees, and adduction from 0 to 20 degrees.  On examination, the Veteran's right hip had forward flexion from 0 to 100 degrees, internal rotation from 0 to 10 degrees, external rotation from 0 to 30 degrees, abduction from 0 to 30 degrees, and adduction from 0 to 20 degrees.  The Veteran had no pain with motion.  The Veteran had a positive Stinchfield test bilaterally.  X-rays of the bilateral hips showed no fracture, dislocation, or boney destructive lesion.  The examiner found that the Veteran's hips were normal bilaterally.

VA obtained an addendum from the April 2008 VA examiner in August 2009.  The examiner noted that the Veteran had full range of motion of his hips, bilaterally.  The examiner further clarified that the Veteran "does not have any pain with motion of his hip, but he does have a positive Stinchfield, which is a resisted active straight leg raise that is subjective.  This maneuver will recreate pain in the groin when there usually is a hip pathology, or at least correlates.  It is not always the case.  The patient on examination had clinical evidence of a Stinchfield examination but had full range of moiton [sic] of this hip.  Not only did the patient have normal x-rays, but he had MRIs [magnetic resonance imaging tests] which evaluated the details of the soft tissue structures to include the labrum and the cartilage, and these also showed no abnormalities from April 5, 2008.  This was despite having some pain with Stinchfield maneuver.  The patient had no radiographic evidence or imaging evidence that he had an abnormality of his result and as a result he got a normal bilateral hip examination" result.

Because the Veteran's April 2008 VA examination, with the August 2009 addendum, were conducted by a competent physician who fully described the functional effects caused by the Veteran's claimed hip disorder on his occupational functioning, the Board finds that the Veteran's examinations were adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner considered the Veteran's claims file and medical history in his reports.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided a medical opinion, complete with the rationales described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's reports.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the April 2008 and August 2009 VA examiner is so qualified, his medical opinion constitutes competent medical evidence.

The Board finds that the Veteran is competent to report that he experiences pain in his hips bilaterally.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board finds that the Veteran's statement that he experiences pain in his hips bilaterally to be credible.

However, although the Veteran is competent to report bilateral hip pain, he is not competent to render an opinion as to the medical etiology thereof, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).  Likewise, the Veteran's representative is not competent to etiologically relate the Veteran's bilateral hip pain to his service-connected pes planus.

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, in the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no diagnosis of a bilateral hip disability at the time the claim was filed, and there remains no diagnosis of a bilateral hip disability, no valid claim for service connection for a bilateral hip disability exists.  Pain alone does not in and of itself constitute a disability for which service connection may be granted when there is no diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Additionally, the Veteran's own determination about the etiology of his claimed bilateral hip disorder is outweighed by the more probative findings of the April 2008 and August 2009 VA examiner, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Furthermore, a thorough search of the record reveals that no clinician has diagnosed the Veteran with a bilateral hip disorder during the pendency of the claim, or opined that any current bilateral hip disorder was caused or aggravated during or as a result of service.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran does not have a bilateral hip disability.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for a bilateral hip disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for a disability manifested by right ankle pains is denied.

Service connection for a bilateral hip disorder, to include as secondary to service-connected pes planus, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


